On June 11, 1953, the landlord’s application for a certificate of eviction was denied by the local rent administrator because the face of the application failed to establish the existence of an immediate and compelling necessity. The denial was without prejudice to the filing of another application if other facts could be shown to warrant relief. A second application was thereafter filed, which was denied by the local rent administrator on April 7, 1954, because (1) the landlord failed to establish good faith; (2) the landlord failed to establish immediate and compelling necessity; (3) the landlord’s action was retaliatory and was, therefore, prohibited by subdivision 2 of section 51 of the State Rent and Eviction Regulations; (4) the prior adjudication of June 11, 1953, based on the same facts, against which the landlord failed to protest, was res judicata. On protest filed by the landlord, the State Rent Administrator on August 5, 1954, reversed each of the foregoing findings and directed the issuance of the certificate of eviction. In this article 78 proceeding, Special Term annulled the determination of the State Rent Administrator and directed that the determination of the local rent administrator of April 7, 1954, be reinstated. The State Rent Administrator and the landlord appeal. Order reversed on the law, without costs, petition dismissed, without costs, and determination of the State Rent Administrator of August 5, 1954, reinstated. In our opinion, there was sufficient evidence in the record to warrant the findings of the State Rent Administrator. Under the circumstances, the court may not substitute its judgment for his. (Matter of Mounting é Finishing Co. V. McGoldrich, 294 N. Y. 104; Matter of Grodofsky v. McGoldrich, 279 App. Div. 914, affd. 304 N. Y. 710.) MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.